Title: To John Adams from Oliver Wolcott, Jr., 3 October 1798
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department Trenton October 3d. 1798

I have the honour to enclose a letter—dated September 24th. from John Nivison Esquire a respectable Gentleman of Norfolk—and another of the same date from Colo. J. Parker, informing me of the death of Thomas Bourne Collector of the Customs for the District of South Quay, and Inspector of the same port in Virginia.—
I know nothing of Mr. Dorton who is recommended by Colo. Parker. Mr. Nivison’s recommendation of Archibald Richardson may I beleive be relied on, and Colo. Parker agrees that he is a fit Character, if he will discharge the Office in person.—
If the President pleases, the Commissions can be made out here by the Secretary of State, and if Mr. Richardson is appointed, I will inform him that he must remove to South Quay, and discharge the Office in person.—
I have the honour, to be / with great respect / Sir, / Your Obedt. Servt.

Oliv Wolcott.